DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 11, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,109,413 in view of Hidaka et al. [U.S. Pub. No. 2004/0257175] and Tokuda et al. [JP 11-097244]. Although the claims at issue are not identical, they are not patentable distinct from each other as discussed below.
Regarding Claim 1, U.S. Patent No. 10,109,413 in claims 1 and 3 shows at least one separation dielectric layer and a plurality of conductor layers stacked in an alternating manner, each of the plurality of conductor layers including: a first conductor sublayer and second conductor sublayer, and a sublayer dielectric layer separating the first and second conductor sublayers.

Hidaka et al. shows a resonator (Figs. 17A-17C and 3A-3B) teaching and suggesting a resonant coil (L0) with integrated capacitance (C0) including a first conductor sublayer (see Fig. 17C, Second layer, Fifth layer) and second conductor sublayer (see Fig. 17C, Third layer, Fourth layer) having common orientation (see Figs. 17C, Second layer and Third layer have a common orientation and Fifth layer and Fourth layer have a common orientation), and adjacent conductor layers of the plurality of conductor layers having different orientations (see Fig. 17C, Second and Third layers have different orientation than Fourth and Fifth layers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first conductor sublayer and second conductor sublayer having common orientation, and adjacent conductor layers of the plurality of conductor layers having different orientations as taught by Hidaka et al. for the device as disclosed by U.S. Patent No. 10,109,413 to form a stacked form of conductive and dielectric layers for reducing the size of the capacitive region, thereby providing a more miniaturized resonator (Paragraph [0095]).
Furthermore, Tokuda et al. shows an inductor (Figs. 1-4) teaching and suggesting a first conductor sublayer (one of element 11 or 41, one of element 13 or 43) and second conductor sublayer (another one of element 11 or 41, another one of bottom element 13 or 43) having common orientation (see Figs. 1-4, element 11 or 41 have a common orientation and element 13 or 43 have a common orientation), and 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first conductor sublayer and second conductor sublayer having common orientation, and adjacent conductor layers of the plurality of conductor layers having different orientations as taught by Tokuda et al. for the device as disclosed by U.S. Patent No. 10,109,413 in view of Hidaka et al. to reduce stray capacitance and obtain good high frequency characteristics (Paragraphs [0023], [0013]).
Regarding Claims 4-5 and 11, U.S. Patent No. 10,109,413 in claims 1, 3-4, and 11 shows the claimed limitations.
Regarding Claim 21, U.S. Patent No. 10,109,413 in claim 3 shows the claimed limitations. Furthermore, Hidaka et al. shows a resonator (Figs. 17A-17C and 3A-3B) teaching and suggesting a resonant coil (L0).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,109,413 in view of Tokuda et al. [JP 11-097244] and Sun et al. [U.S. Pub. No. 2011/0101788]. Although the claims at issue are not identical, they are not patentable distinct from each other as discussed below.
Regarding Claim 15, U.S. Patent No. 10,109,413 in claim 1 shows at least one separation dielectric layer and a plurality of conductor layers stacked in an alternating manner in a first direction, each of the plurality of conductor layers including: a first 
U.S. Patent No. 10,109,413 does not explicitly show first and second terminals and at least one of the plurality of conductor layers being electrically coupled to the first terminal, and at least one of the plurality of conductor layers being electrically coupled to the second terminal, such that the resonant coil has a series-resonant electrical topology as seen from the first and second terminals.
Tokuda et al. shows first (11a or one of element 45) and second (13a or another one of element 45) terminals; a first conductor sublayer (one of element 11, 13, 41, 43) and second conductor sublayer (another one of element 11, 13, 41, 43), and a sublayer dielectric layer (12, 14, 42, 44, Paragraph [0019]) separating the first and second conductor sublayers in the first direction (Figs. 1-4); at least one of the plurality of conductor layers (11 or 41) being electrically coupled to the first terminal (11a or one of element 45), and at least one of the plurality of conductor layers (13 or 43) being electrically coupled to the second terminal (13a or another one of element 45), such that the resonant coil (see Figs.1-4) has a series-resonant electrical topology as seen from the first and second terminals (see Figs. 1-4, as of limitation "the resonant coil has a series-resonant electrical topology", it is seen that the Tokuda et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the resonant coil has a series-resonant electrical topology).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second terminals; at least one of the plurality of conductor layers being electrically coupled to the first terminal, 
For clearer illustration, Sun et al. shows a resonant coil with integrated capacitance (Fig. 20, Paragraph [0096]) having first (190) and second (192) terminals; and at least one separation dielectric layer (182) and a plurality of conductor layers (186) stacked in an alternating manner (see Fig. 20) in a first direction (Fig. 20), at least one of the plurality of conductor layers (186) being electrically coupled to the first terminal (190, see Fig. 20), and at least one of the plurality of conductor layers (186) being electrically coupled to the second terminal (192, see Fig. 20), such that the resonant coil (see Fig. 20, Paragraph [0096]) has a series-resonant electrical topology as seen from the first and second terminals (see Fig. 20, Paragraph [0096], LC resonant tank).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the resonant coil has a series-resonant electrical topology as seen from the first and second terminals as taught by Sun et al. for the device as disclosed by U.S. Patent No. 10,109,413 in view of Tokuda et al. to form a stacked film coil with large distribution capacitance for small devices without additional space (Paragraph [0097]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan [WO 2014/121100] in view of Hidaka et al. [U.S. Pub. No. 2004/0257175] and Tokuda et al. [JP 11-097244].
Regarding Claim 1, Sullivan shows a resonant coil with integrated capacitance (Figs. 9-13 and 15-55, Paragraphs [0101], [0107], [0125], [0146], [0154], [0164]), comprising: 
at least one separation dielectric layer (912 or 2908) and a plurality of conductor layers (902 or 2914) stacked in an alternating manner (see Figs. 9-13 and 15-55), each of the plurality of conductor layers (902 or 2914) including: 
a first conductor sublayer (908 or 2902) and second conductor sublayer (910 or 2904), and 

Sullivan does not explicitly disclose a first conductor sublayer and second conductor sublayer having common orientation, and adjacent conductor layers of the plurality of conductor layers having different orientations.
Hidaka et al. shows a resonator (Figs. 17A-17C) teaching and suggesting a first conductor sublayer (see Fig. 17C, Second layer, Fifth layer) and second conductor sublayer (see Fig. 17C, Third layer, Fourth layer) having common orientation (see Figs. 17C, Second layer and Third layer have a common orientation and Fifth layer and Fourth layer have a common orientation), and adjacent conductor layers of the plurality of conductor layers having different orientations (see Fig. 17C, Second and Third layers have different orientation than Fourth and Fifth layers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first conductor sublayer and second conductor sublayer having common orientation, and adjacent conductor layers of the plurality of conductor layers having different orientations as taught by Hidaka et al. for the device as disclosed by Sullivan to form a stacked form of conductive and dielectric layers for reducing the size of the capacitive region, thereby providing a more miniaturized resonator (Paragraph [0095]).
Furthermore, Tokuda et al. shows an inductor (Figs. 1-4) teaching and suggesting a first conductor sublayer (one of element 11 or 41, one of element 13 or 43) and second conductor sublayer (another one of element 11 or 41, another one of bottom element 13 or 43) having common orientation (see Figs. 1-4, element 11 or 41 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first conductor sublayer and second conductor sublayer having common orientation, and adjacent conductor layers of the plurality of conductor layers having different orientations as taught by Tokuda et al. for the device as disclosed by Sullivan in view of Hidaka et al. to reduce stray capacitance and obtain good high frequency characteristics (Paragraphs [0023], [0013]).
Regarding Claim 2, Sullivan shows the at least one separation dielectric layer (2908) formed of a first material (polypropylene), the sublayer dielectric layer (2906) of each of the plurality of conductor layers formed of a second material (polyimide), the first material having a lower dielectric loss than the second material (Paragraph [0130], polypropylene have a lower dielectric loss than polyimide).  
Regarding Claim 3, Sullivan shows the second material selected from the group consisting of polyimide and FR4 epoxy fiberglass composite (Paragraph [0130], element 2906 is polyimide).  
Regarding Claim 4, Sullivan shows the at least one separation dielectric layer (912 or 2908) and the plurality of conductor layers (902 or 2914) being concentrically stacked in an alternating manner around a common axis (904, see Figs. 9-13 and 15-55, Paragraphs [0095], [0096], [0103]-[0106]).  

Regarding Claim 11, Sullivan shows the at least one separation dielectric layer (2908) and the plurality of conductor layers (2914) being stacked in an alternating manner in a thickness direction (Figs. 29-33, see Figs. 9-13 and 15-55, Paragraph [0129]).   
Regarding Claim 12, Sullivan shows within each of the plurality of conductor layers (2914): each of the first and second conductor sublayers (2902, 2904) is a foil conductor having a C-shape (Figs. 29-33, Paragraphs [0127]-[0128]); and the first conductor sublayer is aligned with the second conductor sublayer, as seen when the resonant coil is viewed cross-sectionally in the thickness direction (see Figs. 29-33, at least some portions of element 2902 is aligned with element 2904, as seen when the resonant coil is viewed cross-sectionally in the thickness direction).  
Hidaka et al. also shows the first conductor sublayer is aligned with the second conductor sublayer, as seen when the resonant coil is viewed cross-sectionally in the thickness direction (see Fig. 17C, at least some portions of Second layer is aligned with Third layer and at least some portions of Fourth layer is aligned with Fifth layer, as seen when the resonant coil is viewed cross-sectionally in the thickness direction). 
Tokuda et al. shows within each of the plurality of conductor layers: each of the first and second conductor sublayers (11, 13 or 41, 43) is having a C-shape (Figs. 1-4); and the first conductor sublayer is aligned with the second conductor sublayer, as seen 
Regarding Claim 13, Tokuda et al. shows within each of the plurality of conductor layers: the first conductor sublayer (one of element 11, 13, 41, 43) forms a first notch (see Figs. 1-4); the second conductor sublayer (another one of element 11, 13, 41, 43) forms a second notch (see Figs. 1-4); and the first notch is angularly aligned with the second notch around a center axis extending in the thickness direction (see Figs. 1-4, the first notch of one element 11 or 41 is angularly aligned with the second notch of another one of element 11 or 41 around a center axis extending in the thickness direction and the first notch of one element 13 or 43 is angularly aligned with the second notch of another one of element 13 or 43 around a center axis extending in the thickness direction).  
Regarding Claim 14, Tokuda et al. shows the first and second notches of a first conductor layer of the plurality of conductor layers being angularly displaced with the first and second notches of a second conductor layer of the plurality of conductor layers, around the center axis (see Figs. 1-4, first and second notches of elements 11 or 41 is angularly displaced with first and second notches of elements 13 or 43 around the center axis).
Regarding Claim 21, Sullivan shows a magnetic device (see Figs. 9-13 and 15-55), comprising: a magnetic core (2220, 4406); and the resonant coil (see claim 1 rejection above) of claim 1 (see claim 1 rejection above).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Hidaka et al. and Tokuda et al. as applied to claim 1 above, and further in view of Park et al. [U.S. Pub. No. 2016/0086721].
Regarding Claim 2, Sullivan in view of Hidaka et al. and Tokuda et al. shows the claimed invention as applied above.
Moreover, Park et al. shows the at least one separation dielectric layer (11) formed of a first material (polypropylene or polyethylene, Paragraph [0054]), the sublayer dielectric layer (111, 112) of each of the plurality of conductor layers formed of a second material (polyimide, Paragraph [0032]), the first material having a lower dielectric loss than the second material (Paragraphs [0032], [0054], polypropylene or polyethylene have a lower dielectric loss than polyimide).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one separation dielectric layer formed of a first material, the sublayer dielectric layer of each of the plurality of conductor layers formed of a second material, the first material having a lower dielectric loss than the second material as taught by Park et al. for the device as disclosed by Sullivan in view of Hidaka et al. and Tokuda et al. to facilitate insulation to prevent losses based on design requirements.
Regarding Claim 3, Sullivan shows the second material selected from the group consisting of polyimide and FR4 epoxy fiberglass composite (Paragraph [0130], element 2906 is polyimide).
.  

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan [WO 2014/121100] in view of Tokuda et al. [JP 11-097244] (to clearly show terminals in connection with conductor layers) and Sun et al. [U.S. Pub. No. 2011/0101788] (to clearly show series-resonant).
Regarding Claim 15, Sullivan shows a resonant coil with integrated capacitance (Figs. 29-33 and 50 with teachings from Figs. 9-13 and 15-55, Paragraphs [0101], [0107], [0125], [0146], [0154], [0164]), comprising: 
first (see Fig. 50, top terminal line for top element 5006 or 922 or 1222) and second (see Fig. 50, bottom terminal line for bottom element 5006, 924 or 1224) terminals; and 
at least one separation dielectric layer (2908 or 912) and a plurality of conductor layers (2914 or 902) stacked in an alternating manner (see Figs. 9-13 and 15-55) in a first direction (Figs. 9-13 and 15-55), each of the plurality of conductor layers (2914 or 902) including: 
a first conductor sublayer (2902 or 908) and second conductor sublayer (2904 or 910), and 
a sublayer dielectric layer (2906 or 913) separating the first and second conductor sublayers in the first direction (Figs. 9-13 and 15-55); 

Sullivan might not be clear regarding the terminals in connection with conductor layers.
For clearer illustration of terminals in connection with conductor layers, Tokuda et al. shows first (11a or one of element 45) and second (13a or another one of element 45) terminals; a first conductor sublayer (one of element 11, 13, 41, 43) and second conductor sublayer (another one of element 11, 13, 41, 43), and a sublayer dielectric layer (12, 14, 42, 44, Paragraph [0019]) separating the first and second conductor sublayers in the first direction (Figs. 1-4); at least one of the plurality of conductor layers (11 or 41) being electrically coupled to the first terminal (11a or one of element 45), and at least one of the plurality of conductor layers (13 or 43) being electrically coupled to the second terminal (13a or another one of element 45), such that the resonant coil (see Figs.1-4) has a series-resonant electrical topology as seen from the first and second terminals (see Figs. 1-4, as of limitation "the resonant coil has a series-resonant electrical topology", it is seen that the Tokuda et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the resonant coil has a series-resonant electrical topology).

For clearer illustration, Sun et al. shows Fig. 20 having first (190) and second (192) terminals; and at least one separation dielectric layer (182) and a plurality of conductor layers (186) stacked in an alternating manner (see Fig. 20) in a first direction (Fig. 20), at least one of the plurality of conductor layers (186) being electrically coupled to the first terminal (190, see Fig. 20), and at least one of the plurality of conductor layers (186) being electrically coupled to the second terminal (192, see Fig. 20), such that the resonant coil (see Fig. 20, Paragraph [0096]) has a series-resonant electrical topology as seen from the first and second terminals (see Fig. 20, Paragraph [0096], LC resonant tank).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the resonant coil has a series-resonant electrical topology as seen from the first and second terminals as taught by Sun et al. for the device as disclosed by Sullivan in view of Tokuda et al. to form a 
Regarding Claim 16, Tokuda et al. shows each of the plurality of conductor layers (11, 13, 41, 43), the first and second conductor sublayer being electrically coupled in parallel (see Figs. 1-4, elements 11 or 41 are electrically coupled in parallel and elements 13 or 43 are electrically coupled in parallel, Paragraphs [0012], [0015]).
Regarding Claim 17, Sullivan shows the at least one separation dielectric layer (2908) formed of a first material (polypropylene), the sublayer dielectric layer (2906) of each of the plurality of conductor layers formed of a second material (polyimide), the first material having a lower dielectric loss than the second material (Paragraph [0130], polypropylene have a lower dielectric loss than polyimide).  
Regarding Claim 18, Sullivan shows the second material selected from the group consisting of polyimide and FR4 epoxy fiberglass composite (Paragraph [0130], element 2906 is polyimide).  

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Tokuda et al. and Sun et al. as applied to claim 1 above, and further in view of Park et al. [U.S. Pub. No. 2016/0086721].
Regarding Claim 17, Sullivan in view of Tokuda et al. and Sun et al. shows the claimed invention as applied above.
Moreover, Park et al. shows the at least one separation dielectric layer (11) formed of a first material (polypropylene or polyethylene, Paragraph [0054]), the sublayer dielectric layer (111, 112) of each of the plurality of conductor layers formed of 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one separation dielectric layer formed of a first material, the sublayer dielectric layer of each of the plurality of conductor layers formed of a second material, the first material having a lower dielectric loss than the second material as taught by Park et al. for the device as disclosed by Sullivan in view of Tokuda et al. and Sun et al. to facilitate insulation to prevent losses based on design requirements.
Regarding Claim 18, Sullivan shows the second material selected from the group consisting of polyimide and FR4 epoxy fiberglass composite (Paragraph [0130], element 2906 is polyimide).
Park et al. also show the second material selected from the group consisting of polyimide and FR4 epoxy fiberglass composite (Paragraph [0032], element 111 or 112 is polyimide).  

Allowable Subject Matter
Claims 6-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837